COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:       Jeff Fisher, Individually and Derivatively through Blavesco,
                           Limited, Independence Construction & Financing Co., 1776
                           American Properties IV, L.L.C., 1776 American Properties V,
                           L.L.C., 1776 American Properties VI, L.L.C., 1776 American
                           Properties VII, L.L.C., 1776 American Properties IX, L.L.C.,
                           1776 American Properties X, L.L.C., 1776 American Properties
                           XI L.L.C., 1776 American Properties XII, L.L.C., 1776
                           American Properties XIII, L.L.C., Staunton Street Partners,
                           L.L.C, APRF SP1-1, L.L.C., Hazelwood Management Services,
                           L.L.C., Arica Lane, L.L.C., Austin Road Partners, L.L.C.,
                           Hazelwood Brownstone, L.L.C., Highridge Management
                           Services, L.L.C., High Ridge Beltway 8 Management Services,
                           L.L.C., Reims Holding, L.L.C., Rybar Holdings, L.L.C. and
                           Worldwide Property Group, Inc. v. Heather Carlile, Individually
                           and on behalf of Blavesco Limited

Appellate case number:     01-16-00615-CV

Trial court case number:   2016-39514

Trial court:               11th District Court of Harris County

       On July 18, 2016, appellants filed their notice of appeal of the trial court’s order
granting a temporary injunction. See TEX. CIV. PRAC. & REM. CODE § 51.014(a)(4) (West
Supp. 2016); TEX. R. APP. P. 26.1(b). On September 28, 2016, appellant, Jeff Fisher, filed a
notice of appeal of the trial court’s order denying his application to compel arbitration and
stay proceedings. See TEX. CIV. PRAC. & REM. CODE §§ 51.016 (West 2015), 171.098 (West
2011); TEX. R. APP. P. 26.1(b). These appeals are proceeding as one appeal under the same
docket number, 01-16-00615-CV. See TEX. R. APP. P. 12.1, 12.2 (a), (c).
        Appellants have filed a “Motion to Consolidate and Motion to Extend Time to File
Brief,” requesting that the appeal “go forward with one briefing schedule” and the time to
file their “consolidated brief” be extended to November 2, 2016. The motions are granted.
Appellants’ brief in this appeal is due to be filed no later than November 2, 2016. See TEX.
R. APP. P. 34.1, 38.6(a), (d).

      It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually

Date: November 1, 2016